Citation Nr: 0624517	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to exposure to herbicides in 
service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  He received several awards and commendations to 
include the National Defense Service Medal, Armed Forces 
Expeditionary Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  His military occupational specialty 
was marine mechanic. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran testified before the 
undersigned at a Video Board hearing in October 2002.  A 
transcript of this hearing is associated with the claims 
folder. 

The veteran previously had representation in this appeal, but 
that representation was withdrawn in September 2002.  Since 
that time, the veteran has not notified VA that he has 
retained additional representation.  At the October 2002 
hearing, an RO representative assisted the veteran in 
facilitating the hearing.

This claim was previously before the Board and remanded in 
October 2003 for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran served on the U.S.S. Gurke off the shores of 
Vietnam from March 1969 to November 1969.

3.  A preponderance of the evidence is against a finding that 
the veteran was exposed to Agent Orange in service.

4.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

5.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's diabetes mellitus with his 
period of service, to include exposure to herbicide agents.

6.  There is competent evidence of a current diagnosis of 
PTSD.  

7.  The veteran did not engage in combat with the enemy.  

8.  The veteran's claimed in-service stressors are 
uncorroborated.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307 (2005).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that diabetes 
mellitus and PTSD are related to his service in the United 
States Navy from March 1968 to November 1969.  He essentially 
argues that he went ashore to Vietnam during service and is 
therefore entitled to a presumption of Agent Orange exposure.  
He also argues that he had direct contact with Agent Orange 
aboard the U.S.S. Benewha after a defoliation operation and 
was directly sprayed with Agent Orange on other occasions.  
With regard to his claim for PTSD, the veteran argues that a 
variety of stressors in service ultimately caused his PTSD.   

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in April and August 2001, 
prior to adjudication of his claim in October 2001.  These 
letters informed the veteran of what evidence was required to 
substantiate his claims for service connection for diabetes 
and PTSD and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The April and August 
2001 letters informed the veteran that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  Specifically, 
the April 2001 letter asked the veteran to "submit any 
evidence that supports your claim for service connection."  
The August 2001 letter asked the veteran to "tell us about 
any additional information or evidence that you want us to 
try and get for you."  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claims was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA medical records, and VA examination 
reports.  The Board notes that the record contains evidence 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA).  At the October 2002 
hearing and in a November 2003 statement, the veteran 
clarified that those benefits were due to his back 
disability.  There is no indication that his SSA benefits 
were based on the disabilities currently on appeal, and as 
such, any medical records associated with the SSA award are 
not relevant to the issues currently on appeal.  See 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  
Moreover, as explained in the decision below, the disposition 
of the issues on appeal does not turn on medical evidence, 
but, rather, turns on matters related to the veteran's 
military service, i.e. confirmation of claimed in-service 
stressors, and exposure to Agent Orange. 

The Board notes that during the October 2002 hearing, the 
veteran requested VA to search for records corroborating his 
service in Vietnam and claimed stressors.  In March 2004 and 
January 2005, the RO requested such records and received 
negative responses subsequently thereafter.  In August 2005, 
the U.S. Armed Services Center for Unit Records Research 
(CURR), now known as U.S. Army and Joint Services Records 
Research Center (JSRRC), responded to this request with a 
history of the U.S.S. Gurke, the veteran's ship, and failed 
to verify that the veteran either set foot in Vietnam or was 
close to shore.  Further, CURR was unable to verify any of 
the veteran's claimed stressors.  Given the several negative 
responses regarding these records, the Board finds that any 
further search for such records would be fruitless.  The 
veteran has not identified any other outstanding evidence to 
be obtained, and the record does not reflect any outstanding 
evidence.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board 
will proceed with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

	1.  Diabetes Mellitus Type II

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as diabetes mellitus, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The governing law also provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain specified disorders, 
including Type II diabetes mellitus.  38 C.F.R. § 3.309(e).   

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Review of the record reveals that the veteran has a current 
diagnosis of diabetes mellitus.  VA medical records show a 
diagnosis of diabetes mellitus since December 2000.  Also, 
private medical records show elevated blood sugar in February 
1999.  However, there is no evidence that the veteran's 
diabetes mellitus is related to his military service in the 
1960s.

To begin with, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
diabetes mellitus on a presumptive basis.  38 U.S.C.A. 
§ 5107(b).  First, there is no evidence of diabetes within 
one year of service.  38 C.F.R. § 3.307(a)(3).  The earliest 
evidence of diabetes is a private treatment record reporting 
elevated blood sugar dated in February 1999, almost 30 years 
after service.  Second, although the veteran was awarded the 
Vietnam Service Medal and Campaign Medal, service records do 
not show that he actually served in Vietnam.  During the 
October 2002 Board hearing, the veteran alleged that he was 
sent ashore to Vietnam several times during service.  Service 
personnel records show that the veteran served aboard the 
U.S.S. Gurke from March 1969 to November 1969.  However, 
despite the veteran's contentions, there is no evidence that 
the veteran ever physically set foot in Vietnam.  Neither the 
U.S.S. Gurke's ship logs nor the veteran's service personnel 
records show that the veteran had actual duty or visitation 
in the Republic of Vietnam.  As such, he is not entitled to 
the presumption under 38 C.F.R. § 3.307.

The Board acknowledges the veteran's various statements of 
record in which he states that he was exposed to Agent Orange 
in manners other than by actual duty or visitation in 
Vietnam.  For example, in an April 2002 statement he 
described an instance in which a helicopter landed on the 
ship after a defoliation mission, and the helicopter was 
slick with Agent Orange.  In a December 2005 statement, the 
veteran suggested that his Agent Orange contact came from the 
close proximity of his ship to the coast line of Vietnam, as 
well as consumption of water contaminated with Agent Orange 
and bathing with such water.  However, as noted, in the 
absence of evidence of actual duty or visitation into 
Vietnam, the veteran is not entitled to the presumption of 
Agent Orange exposure.  Moreover, despite the veteran's 
contentions regarding Agent Orange exposure, there is no 
evidence corroborating his statements that he was directly 
exposed to this substance in the course of his active 
military service, thus, proving actual Agent Orange exposure.  

Finally, this claim is denied on a direct basis.  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of diabetes mellitus or associated 
symptomatology.  As was stated earlier, he was not diagnosed 
with the disorder until at least 1999, nearly 30 years after 
his separation from service.  Moreover, there is no competent 
evidence of record that links the veteran's diabetes mellitus 
to any event in service, including the presumed herbicide 
exposure.  Even though the veteran feels that his diabetes is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(b).  

	2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Review of the record reveals that the veteran has a diagnosis 
of PTSD, apparently related to the alleged in-service 
stressors described by the veteran.  The next question, then, 
is whether the alleged in-service stressors actually 
occurred.  Pursuant to VA regulation, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).  The Board emphasizes that although 
medical evidence appears to relate the diagnosis of PTSD to 
in-service stressors, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

The veteran's service records reflect active service from 
March 1968 to November 1969 in the United States Navy with a 
military occupational specialty of Marine Mechanic.  Service 
personnel records reflect no receipt of combat- related award 
or citation and no designation of participation in a combat 
campaign.  Nor does the evidence otherwise demonstrate that 
the veteran was directly engaged in combat-like activities.  
The veteran has submitted many statements in which he 
describes his alleged in-service stressors.  These statements 
are somewhat varied over the years, but through reviewing 
multiple statements from the veteran, the Board has been able 
to discern several alleged in-service stressors.  From July 
1969 to October 1969, the veteran claims to have been 
temporarily detached from the U.S.S. Gurke to the U.S.S. 
Benewah (11th Riverline Assault Unit) Flotilla One Task force 
15 Riverline Operations, Mekong River Delta, Rach Ba Rai.  
The veteran claims this was a special forces operation, code 
name Daniel Boone, launched in response to the Tet Offensive.  
He claims to have served as a bow gunner.  During this time, 
the veteran claims to have helped in the evacuation of the 
wounded and dead soldiers, took fire from mortars and small 
arms, rescued a downed pilot, and participated in ambush.  

In addition to the foregoing, in an April 2002 statement the 
veteran reported participating in a "black ops" voluntary 
mission in 1969, in which one person was killed in action and 
one person wounded.  He gave a nickname for one person, but 
no other specifics.  In a March 2005 statement, the veteran 
described a situation in which his ship provided support to 
the "brown water Navy," and he also described more 
participation in "black ops."  He submitted a copy of an 
undated letter that he wrote to his parents at the time, 
which described some of the things he was involved with at 
the time.  In the letter, the veteran described providing 
assistance in evacuating the injured by anchoring the ship 
about 500 yards from the coast.  Notably, he remarked in the 
letter that although two river boats had been sunk near his 
ship "we have all been lucky so far for know [sic] one has 
got hit or ... badly hurt on our ship."  

In March 2004 and January 2005, VA requested verification of 
the veteran's claimed stressors and essentially received 
negative responses subsequently thereafter.  Also, in August 
2005 CURR (a.k.a JSRRC) sent a negative response to a request 
for stressor verification.  What CURR did provide was a 
history of the USS Gurke (DD-783), which is the ship on which 
the veteran served.  The history shows that in 1969 the USS 
Gurke's activities include gunline operations, plane guarding 
operations, and screening for other ships in South Vietnam.  
Sometime in May/June 1969, the ship provided interdiction and 
harassment fire in a Vietnam harbor.  In response to the 
inquiry, the CURR indicated that the ship's logs did not 
normally annotate individuals arriving or going on-shore on a 
routine basis, and that this information would be in the 
veteran's official military personnel file.  

Considering this record, the Board finds no evidence to 
suggest that the stressors reported by the veteran are 
associated with him engaging in combat with the enemy.  
Although the ship's history confirms that it served as 
support in the waters off shore of Vietnam, and may have even 
provided some harassment fire, there is no indication that 
the ship was directly involved in combat.  Nor does the 
veteran specifically claim such.  Rather, as described above, 
the veteran's claimed stressors over the years are varied, 
and often pertain to some "black ops" or other non-routine 
missions.  However, the veteran's service records do not 
confirm that he was a participant in such endeavors, or that 
he went on-shore to Vietnam.  Even reviewing the letter sent 
by the veteran to his parents during service, it does not 
appear that the ship on which he served was involved in 
active combat.  The Board does not doubt the sincerity of the 
veteran in his memories of events, but in the absence of 
stressors related to actual combat service, or an indication 
of specific events that are subject to independent 
corroboration, there is no basis to award service connection 
for PTSD.

As noted the veteran's service records do not reflect 
participation in combat situations or receipt of combat-
related award.  There is no evidence or allegation of wound 
or injury potentially related to combat.  Accordingly, 
pursuant to VA regulation, the record must contain credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, there is no 
such credible supporting evidence concerning any of the 
stressors.  The veteran has not described his stressors in 
sufficient detail to do an additional meaningful search and 
there is no corroboration for his self-described stressful 
events.  

The Board acknowledges statements from a VA social worker 
dated in October 2002 and August 2005, in which she states 
that the veteran demonstrates serious symptoms of PTSD, which 
she believes are consistent with other veterans with wartime 
experiences.  She does not doubt the credibility of the 
veteran's statements that he was in Vietnam.  The Board 
acknowledges these and other medical records in the file.  
However, although there seems to be no doubt that the veteran 
currently suffers from PTSD, there is simply no evidence 
corroborating his claimed stressors, which is an essential 
element required for an award of service connection for PTSD.

Therefore, in the absence of credible evidence corroborating 
the veteran's statements as to his in-service stressors, the 
Board cannot conclude that the requirements of 38 C.F.R. § 
3.304(f) have been met.   Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for PTSD is denied.



____________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


